Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
As noted in the remarks filed 1/5/21, the IDS forms which have been considered are not accompanied by copies because these references were previously considered in parent application and so no copies are required.
The two-page information disclosure statement filed 12/8/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of references on page two is not accompanied by certain formal requirements, such as a column that provides a space for the examiner’s initials or identifying applications by inventor; see 37 CFR 1.98.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer has been filed and approved, obviating the double patenting rejection.
The rejection of claim 219 is withdrawn; the amended claims are clear and recite a proper Markush group.
The rejection of claim 82 is withdrawn. The use of “a CHO cell cultures” and “a CHO cells” is in keeping with the definition set forth in paragraph 65, where “a” may refer to plurals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Adam Weidner/Primary Examiner, Art Unit 1649